Citation Nr: 0841024	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post right open reduction, internal fixation with 
residual pain of the right hip.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to April 
1965.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for status post right open reduction, internal fixation with 
residual pain of the right hip, effective January 18, 2005.  
The veteran filed a notice of disagreement (NOD) in July 
2005; and the RO issued a statement of the case (SOC) in 
December 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2005.  A July 2008 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claim.  

As the claim involves a request for a higher initial rating 
following the grant of service connection for right hip 
disability, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

As a final preliminary matter, the Board notes that the 
evidence of record includes the report of a private 
examination conducted in July 2008.  Following a clinical 
evaluation, which resulted in a diagnosis of degenerative 
joint disease of the knee, the physician opined that to a 
"reasonable degree of medical probability the fracture-
dislocation of [the veteran's] right hip this contributed to 
the arthritic changes in the right knee."  The Board finds 
that the private physician's opinion raises a claim of 
entitlement to service connection for a degenerative joint 
disease of the right knee as secondary to the service-
connected right hip disability.  As there is no indication in 
the record that a claim for secondary service connection for 
a right knee disability has yet been addressed by the RO, 
this matter is not properly before the Board; hence, it is 
referred to the RO for appropriate action. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 18, 2005 effective date of the grant of 
service connection, the veteran's right hip disability has 
been manifested by slight knee or hip disability and flexion 
of the right hip of at least 95 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post right open reduction, internal fixation with 
residual pain of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes (DCs) 5251, 5252, 5253, 5255, 
5299 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.



In this appeal, in January and May 2005 pre-rating letters, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for right hip disability (as it then 
was), as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The June 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of these letters.  
Hence, the January and May 2005 letters-which meet the 
content of notice requirements with regard to the claim for 
service connection for right hip disability and some of those 
requirements with regard to the claim for a higher initial 
rating for right hip disability-also meet the VCAA's timing 
of notice requirements.  The January and May 2005 letters 
also asked that the veteran send the RO any additional 
evidence in his possession (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  After the 
grant of service connection for right hip disability, and the 
filing of the veteran's NOD, the December 2005 SOC provided 
notice of the criteria for a higher rating for the disability 
and reflects adjudication of the claim for a higher initial 
rating for right hip disability.  

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher initial rating, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
As indicated above, the SOC forth the criteria for the 
disability.  Moreover, in his NOD, the veteran indicated that 
he disagreed with the 10 percent rating assigned for the 
disability, and in a January 2006 statement (VA For 21-4138) 
demonstrated a clear understanding of what is needed 
substantiate the claim for a higher rating ("my recent MRI 
which does lean toward my condition being more the[n] 
slight").  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007) (VCAA notice errors may be "cured by actual 
knowledge on the part of the claimant"); Dunlap v. Nicholson, 
21 Vet. App 112, 118 (2007) (notice deficiencies are not 
prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  

Further, a March 2006 post-rating letter provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the veteran to respond, the July 2008 SSOC 
reflects readjudication of the claim.  Hence, while this 
notice was provided to the veteran after the initial, June 
2005 adjudication of the claim, the veteran is not shown to 
be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

As indicated above, by rating action of June 2005, the RO 
granted service connection for right hip disability and 
assigned an initial 10 percent rating, effective January 18, 
2005.  [The decision was based, in part, on service treatment 
records showing that the veteran dislocated his right hip in 
a motor vehicle accident while on active duty.]  The RO 
designated the diagnostic code as DC 5299-5255.  DC 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the rating schedule, but are rated 
by analogy to similar disabilities under the rating schedule.  
See 38 C.F.R. §§ 4.20, 4.27.

Under DC 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5255 (2008).  A 20 percent disability rating is assigned 
for malunion of the femur with moderate knee or hip 
disability.  Id.  A 30 percent rating is warranted for 
malunion of the femur with marked knee or hip disability.  
Id.  A 60 percent rating is assigned for fracture of the 
femur surgical neck with false joint, and for nonunion of the 
femur with loose motion, weight bearing preserved with aid of 
brace. Id.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  Id.

To give the veteran every consideration in connection with 
the clam on appeal, the Board has, as the RO has done, 
considered other potentially applicable diagnostic codes for 
rating the veteran's hip disability,  
Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent rating under DC 5251.  See 38 
C.F.R. § 4.71a, DC 5251 (2008).

Under DC 5252, a 10 percent disability rating is assigned for 
flexion of the thigh limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5252 (2008).  For the next higher 20 percent 
disability rating there must be limitation of flexion to 30 
degrees.  Id.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  Id.

Under DC 5253, where there is limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees; or there is 
limitation of abduction and cannot cross legs, a 10 percent 
rating is assigned.  See 38 C.F.R. § 4.71a, DC 5253 (2008).  
Where there is limitation of abduction with motion lost 
beyond 10 degrees, a 20 percent rating is assigned.  Id.

38 C.F.R. § 4.71, Plate II (2007) provides a standardized 
description of joint movement.  Hip flexion from 0 to 125 
degrees, and hip abduction from 0 to 45 degrees, are 
considered normal.  Normal range of motion of the knee is 
from 0 degrees on extension to 140 degrees on flexion.  

Also, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include on repeated use and during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Considering the pertinent medical evidence in light of the 
above, the Board finds that a rating in excess of 10 percent 
for the veteran's service-connected right hip disability is 
not warranted at any point since the effective date of the 
grant of service connection for the disability.

In April 2005, the veteran, who was then 74 years old, 
underwent a VA orthopedic examination.  During the 
examination, the veteran reported that he retired from 
employment as a salesman in 2004.  He complained of right hip 
pain, which was dull and constant.  His symptoms were 
relieved with stretching and range of motion exercises.  He 
used Aspirin for pain.  He stated that he used a cane when 
needed, but did not have one for the examination.  He was 
able to do his activities of daily living.  

On examination, the veteran ambulated without a mechanical 
aid.  He had a slight limping gait.  His hips were 
symmetrical without tenderness, crepitus.  He did have a 
right posterolateral scar measuring 19 cm, which was healed 
and nontender to palpation.  Range of motion of the right hip 
was recorded as flexion to 95 degrees with pain at the end 
point, adduction to 25 degrees, abduction to 35 degrees, 
external rotation to 35 degrees, and internal rotation to 35 
degrees.  On repetitive use testing, he was able to 12/20 
straight leg raises on the right.  He had pain and fatigue, 
but no weakness or lack of endurance.  On X-ray, the right 
hip appeared intact with no evidence of fracture.  The joint 
space was intact.  The examiner concluded that the veteran 
was able to do his activities of daily living.  

The veteran was afforded another VA orthopedic examination in 
May 2008.  According to the examination report, the veteran 
walked from the waiting room to the examining room with a 
good gait, pelvic tilt, slight bent posture, and a slight 
limp.  He transferred from the chair to the examining table 
without any difficulty.  Objectively, straight flexion of the 
right hip was recorded as to 110 degrees.  Adduction was to 
20 degrees and abduction was to 30 degrees with no pain on 
either movement.  External and internal rotation was to 30 
degrees and 25 degrees, respectively, with no pain.  The 
examiner noted that the veteran's activities of daily living 
were not compromised.  The veteran denied any pain regarding 
the hip joint and reported that he had not seen an 
orthopedist for many years for any difficulty regarding his 
hip.  The examiner commented that repetitive use did not 
increase the pain, weakness, fatigue, or lack of endurance in 
the veteran's hip.  There was no history of flare-up in the 
hip.  The examiner concluded that there did not appear to be 
any further functional impairment in the right hip than had 
been previously noted.  

The report of a July 2008 private examination reflects that 
the veteran was seen for follow-up of his knees.  It was 
noted that the veteran had been seen about two years ago in 
reference to knee pain and that he had not required a great 
deal of active treatment as he was functional.  He was noted 
to be limited in some recreational activity.  His problems 
dated back to the fracture-dislocation of the hip about 30-40 
years ago.  Over the years he had had some discomfort in his 
knee, right worse than left.  Physical examination of the 
right knee was normal, except for mild swelling and 
crepitation.  Range of motion was recorded as from 5 to 130 
degrees; it was active and pain-free.  X-ray of the right 
knee revealed joint space narrowing in the medial 
compartment.  The physician concluded that the veteran's 
right knee symptoms were mild.  

Here, the competent and probative medical evidence reflects 
no more than some mild discomfort but no clinical findings to 
warrant an increased rating under any of the pertinent 
diagnostic codes described above.  Indeed, during the July 
2008 private examination, the veteran indicated that he had 
not required a great deal of treatment for his right knee 
since he was functional.  In addition, VA examinations in 
April 2005 and May 2008 showed that limitation of flexion of 
the right thigh was to at least 30 degrees (95 degrees and 
110 degrees, respectively).  The Board further notes that 
neither examination showed limitation of abduction with 
motion lost beyond 10 degrees-abduction of the right hip was 
to 25 degrees in April 2005 and to 30 degrees in May 2008.  
The clinical findings have also not shown any evidence of 
malunion or fracture of the femur.  Thus, there is no 
evidence of malunion of the femur, or limitation of 
extension, flexion or rotation of the thigh, to warrant a 
higher rating under any of the pertinent diagnostic codes.  
See 38 C.F.R. §§ 4.71a, DCs 5251, 5252, 5253, 5255.  

As regards the extent of the veteran's functional loss due to 
pain and other factors, the Board notes that while the April 
2005 VA examiner noted that the veteran had pain and fatigue 
on repetitive use testing of the right hip, he had no 
weakness or lack of endurance.  More importantly, the 
veteran, himself, reported that his right hip disability did 
not prevent him from performing any activities of daily 
living.  This fact was confirmed by the examiner following 
clinical evaluation.  Therefore, the Board finds that the 
veteran is adequately compensated for the effects of pain 
reasonably shown to be due to his right hip disability in the 
currently assigned 10 percent rating.  There simply is no 
showing that the veteran experiences pain so disabling as to 
meet the criteria for the next higher rating under any 
potentially applicable diagnostic code.  The May 2008 VA 
examiner concluded that repetitive use did not increase the 
veteran's pain, weakness, fatigue, or lack of endurance in 
his hip.  As such, there is no medical indication that pain 
associated with the right hip disability has resulted in 
functional loss greater than that contemplated by the 10 
percent rating initially assigned.  See 38 C.F.R. §§ 4.40, 
4.45, and DeLuca.

As such, there is no basis for assignment of any higher 
schedular rating. for the veteran's right hip disability.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the January 18, 2005 effective date of the grant 
of service connection, the veteran's right hip disability has 
reflected a disability picture that is so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the December 2005 SOC).  Although the record 
reflects that the veteran is retired, there is no showing 
that his right hip disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating).  In fact, the May 2008 VA examiner 
specifically opined that the veteran's disability did not 
preclude or negatively impact any physical or sedentary 
employment.  There also is no showing that the disability has 
resulted in any-much less frequent-periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the veteran's right hip 
disability, pursuant to Fenderson, and that the claim for an 
initial rating in excess of 10 percent for this disability 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for status post 
right open reduction, internal fixation with residual pain of 
the right hip is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


